                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                      MJ 18-42-BLG-TJC

                   Plaintiff,
                                               ORDER TO VACATE
vs.                                            PRELIMINARY HEARING

DAMEON PIERRE BEASLEY,

                   Defendant.


      Before the Court is Defendant’s Motion to Vacate Preliminary Hearing.

(Doc. 6.) Good cause appearing, IT IS HEREBY ORDERED that the Preliminary

Hearing presently set for October 9, 2018 at 2:30 p.m. is VACATED.

      DATED this 9th day of October, 2018.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge
